Citation Nr: 1429930	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-06 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for urinary tract infections.

2.  Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1974 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC).  VA will notify the appellant if further action is required.


REMAND

The Veteran initially maintained that his current genitourinary problems, including urinary tract infections and prostate cancer, arose from his genitourinary problems in service, including urinary tract infections.  The Board notes that the Veteran was treated for several genitourinary problems in service, including urinary tract infections on several occasions.  

At his April 2014 hearing, the Veteran testified that it was his belief that his genitourinary problems, including his prostate cancer, arose as a result of exposure to Agent Orange/herbicides encountered when unloading vehicles/tanks which had been used in Vietnam when performing his duties as a supply clerk while in Korea at Camp Casey in 1976-1977.  

Regarding the Veteran's assertions of Agent Orange exposure in Korea, VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C., para 10(o), directs that the RO send a detailed statement of the Veteran's claimed herbicide exposure to the Compensation and Pension (C&P ) Service via e-mail and a review be requested of the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  If sufficient information cannot be obtained from the Veteran to meet JSRRC guidelines, then the RO is to produce a formal memorandum for the file documenting efforts to obtain information, and then forward the claim for rating activity. 

The RO has not developed the Veteran's claim with respect to potential exposure to an herbicide agent in Korea, as such assertions were not originally advanced by the Veteran.  The RO/AMC should take the necessary actions to comply with the evidentiary development procedures required by M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o).  

In addition, the Veteran has not been afforded a VA examination to determine the etiology of his current genitourinary problems, including urinary tract infections or prostate cancer.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Based upon the above, the Veteran should be afforded a VA examination to demine the etiology of any current genitourinary problems, including urinary tract infections and prostate cancer, and their relationship, if any, to his period of service.  The Veteran's most recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all recent VA treatment record of the Veteran from June 2012 to the present and associate them with the record.

2.  The RO/AMC should take the necessary actions to comply with the evidentiary development procedures required by M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o).  The RO/AMC should provide a detailed statement of the Veteran's claimed herbicide exposure in Korea to the C&P Service and request a review of the DoD inventory of herbicide operations to determine whether herbicides were used, tested, or stored as alleged in Korea.  If the exposure is not verified, a request must then be sent to the JSRRC for verification of the Veteran's possible Agent Orange exposure in Korea during the Veteran's relevant service period.  If the JSRRC determines that there is insufficient information to verify the Veteran's claimed exposure, a formal finding should be made in this regard and associated with the record.

3.  Thereafter, schedule the Veteran for the appropriate VA examination to determine the nature and etiology of any genitourinary disorders, to include urinary tract infections and prostate cancer.  The claims folder and all other pertinent records must be made available to the examiner and the examiner should note such review in the report.  All necessary tests should be performed.  The examiner is requested to identify all current genitourinary problems, to include urinary tract infections and/or prostate cancer and residuals thereof.  For any current disorders found to be present, the examiner is to indicate whether it is at least as likely as not (50 percent probability or greater) that they are related to the Veteran's period of service, to include any genitourinary problems/urinary tract infections noted in service.  If exposure to Agent Orange is confirmed following the performance of paragraph (1) above, the examiner is also requested to render an opinion as to whether such exposure at least as likely as not (50 percent probability or greater) caused any genitourinary problems other than prostate cancer.  Complete detailed rationale is requested for each opinion that is rendered.  

4.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



